In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   Nos. 07-22-00114-CR


                    MATTHEW SHANE CLEMENTS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 43rd District Court of
                                   Parker County, Texas
               Trial Court No. CR18-0839, Honorable Craig Towson, Presiding

                                    August 17, 2022

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Matthew Shane Clements appeals from the trial court’s judgment adjudicating his

guilt for and convicting him of cruelty to a non-livestock animal. The sole issue before us

involves his contention that his plea of true to the grounds for revoking his community

supervision was involuntarily and unknowingly made. Allegedly, it was so because the

trial court failed to orally admonish him about the range of punishment before accepting
the plea. According to appellant, article 26.13(a) of the Texas Code of Criminal Procedure

required the trial court to provide him such an admonishment. We affirm.1

        Background

        In September 2019, appellant accepted a plea bargain and pled guilty to charges

of cruelty to a non-livestock animal, a third-degree felony offense.                  The applicable

punishment ranged from two to ten years’ imprisonment, coupled with a fine of up to

$10,000. See TEX. PENAL CODE ANN. § 42.092; see also id. § 12.34. The range was

revealed to him in written admonishments which he signed. The trial court accepted his

plea, deferred a finding of guilt, and placed appellant on four years of community

supervision.

        The record discloses two motions to revoke. The first resulted in the continuation

of his community supervision. In securing that opportunity, appellant again executed

written admonishments. They contained a provision informing him of the range of years

for which he may be imprisoned for committing a third-degree felony; mention was not

made of a fine, though.

        The second motion to adjudicate resulted in the conviction underlying this appeal.

As part of the process culminating in his conviction, appellant again signed written

admonishments. They too contained a provision explaining the range of years for which

he may be imprisoned, though, again, nothing was said of a fine. That said, we turn to

the issue before us.




        1 Because this appeal was transferred from the Second Court of Appeals, we are obligated to apply
its precedent in the event of a conflict between the precedents of that court and this Court. See TEX. R.
APP. P. 41.3.

                                                   2
       Discussion

       First, article 26.13 mandates that the trial court admonish a defendant about the

range of punishment before accepting a plea of guilty or nolo contendere. TEX. CODE

CRIM. PROC. ANN. art. 26.13(a)(1). But, that article does not apply to pleas of true entered

in revocation proceedings. See Gutierrez v. State, 108 S.W.3d 304, 309 (Tex. Crim. App.

2003); Thomas v. State, No. 02-11-00055-CR, 2012 Tex. App. LEXIS 726, at *3–4 (Tex.

App.—Fort Worth Jan. 26, 2012, no pet.) (mem. op., not designated for publication). So,

neglecting to comply with article 26.13(a) before accepting a defendant’s plea of true in

the revocation setting does not alone make that plea unknowing or unintelligent. See

Casias v. State, No. 04-17-00086-CR, 2018 Tex. App. LEXIS 39, at *5–6 (Tex. App.—

San Antonio Jan. 3, 2018, no pet.) (mem. op., not designated for publication). And, we

reject appellant’s contention suggesting otherwise.

       Next, thrice did appellant sign written admonishments explaining the range of

punishment. Though the last two writings omitted reference to a fine, the first described

the range applicable to both imprisonment and fine. Each also began with appellant’s

written acknowledgment that he understood the applicable range of punishment as well

as the other content of those written admonishments. Appellant’s defense attorney also

signed the same paperwork and acknowledged having explained the admonishments to

his client. So too did he represent in each document that his client’s decision to plead

was free, knowing, and voluntary. And, at the beginning of the last revocation hearing,

appellant acknowledged that he had signed the written admonishments, had ample

opportunity to discuss them with his attorney, and had all questions answered regarding




                                             3
them. While testifying he also told the trial court that he fully understood that he could be

sentenced to the penitentiary and that he “had no doubt about that.”

       These circumstances cannot but lead us to the conclusion that appellant’s plea of

true to the allegations in the motion to revoke was free, voluntary, and knowing. He knew

the prison term or punishment he risked by so pleading. So, his due process rights were

not violated under the record at bar. See Thomas v. State, No. 13-10-00104-CR, 2010

Tex. App. LEXIS 10078, at *6–7 (Tex. App.—Corpus Christi Dec. 21, 2010, no pet.) (mem.

op., not designated for publication) (concluding that appellant’s plea of true was knowing

and voluntary and due process rights were not violated when the record illustrated (1) he

signed written admonishments acknowledging that he had read and understood the

waiver of his rights, (2) his oral statements at the revocation hearing confirmed that

understanding, and (3) his defense counsel assured the court, in writing, that his client

understood the consequences of his plea).

       Accordingly, we overrule appellant’s sole issue and affirm the trial court’s

judgment.



                                                         Brian Quinn
                                                         Chief Justice


Do not publish.




                                             4